DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (Embodiment mode 4) (U.S. Publication No. 2008/0176046 A1) in view of Yamaguchi et al. (Embodiment mode 2) (U.S. Publication No. 2008/0176046 A1).


With respect to claim 1, Yamaguchi et al. (Embodiment mode 4) discloses a testing structure, comprising:
a first layer [407] (see Fig. 14C), comprising a first pattern (para 0180, lines 9-12);
a second layer (second conductive layer 413 shown in Fig. 14C); and
[418] (see third layer shown in Fig. 15A, para 0200, lines 1-3), wherein the first layer, the second layer, and the third layer overlap each other (first layer 407, second layer 413 and third layer 418 are all on top of one another shown in Fig. 15A),
wherein the second layer is connected to a CBCM (charged based capacitance measurement) testing circuit (para 0209, lines 1-10).
   Yamaguchi et al. (Embodiment mode 4) does not disclose the third layer comprising a second pattern.
   Yamaguchi et al. (Embodiment mode 2) discloses the third layer comprising a second pattern (the third region 212 in Fig. 38B is processed into a bent serpentine shape; para 0107, lines 16-19).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the testing structure of Yamaguchi et al. (Embodiment mode 4) to include the third layer comprising a second pattern as taught by Yamaguchi et al. (Embodiment mode 2) so that third region 212 can function as a spring (para 0107) to predictably allow for more mobility.

With respect to claim 2, the combination of Yamaguchi et al. (Embodiment mode 4) and Yamaguchi et al. (Embodiment mode 2) discloses the testing structure of claim 1, wherein the first pattern is a comb structure (see Yamaguchi et al. (Embodiment mode 4) para 0180, lines 9-12).

With respect to claim 3, the combination of Yamaguchi et al. (Embodiment mode 4) and Yamaguchi et al. (Embodiment mode 2) discloses the testing structure of claim 1, wherein the third pattern is a serpentine structure (Yamaguchi et al. (Embodiment mode 2) the third region 212 in Fig. 38B is processed into a bent serpentine shape; para 0107, lines 16-19).

(see Yamaguchi et al. (Embodiment mode 4) second conductive layer 413 shown in Fig. 14C) is set above the first layer [407] (see Yamaguchi et al. (Embodiment mode 4) Fig. 14C) and the third layer [418] (see Yamaguchi et al. (Embodiment mode 4) third layer shown in Fig. 15A, para 0200, lines 1-3) is set above the second layer (Yamaguchi et al. (Embodiment mode 4) second conductive layer 413 shown in Fig. 14C).

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (Embodiment mode 4) (U.S. Publication No. 2008/0176046 A1) in view of Yamaguchi et al. (Embodiment mode 2) (U.S. Publication No. 2008/0176046 A1) as applied to claims 1-4 above and further in view of Doong et al. (U.S. Publication No. 2010/0156453 A1).


With respect to claim 5, the combination of Yamaguchi et al. (Embodiment mode 4) and Yamaguchi et al. (Embodiment mode 2) discloses the testing structure of claim 1.
The combination of Yamaguchi et al. (Embodiment mode 4) and Yamaguchi et al. (Embodiment mode 2)  does not disclose wherein a parasitic capacitance of the second layer is tested by the CBCM testing circuit, and at least one circuit property of the first layer and at least one circuit property of the third layer are tested by another testing circuit.
  Doong et al. discloses wherein a parasitic capacitance of the second layer is tested by the CBCM testing circuit (claim 1, lines 21-23), and at least one circuit property of the first layer and at least one circuit property of the third layer are tested by another testing circuit (claim 1, lines 24-33).



With respect to claim 6, Yamaguchi et al. (Embodiment mode 4) discloses a testing method, suitable for a testing structure including a first layer [407] (see Fig. 14C), a second layer (second conductive layer 413 shown in Fig. 14C), and a third layer [418] (see third layer shown in Fig. 15A, para 0200, lines 1-3), wherein the testing method comprises:
testing the second layer by a CBCM (charged based capacitance measurement) testing circuit (para 0209, lines 1-10); wherein the first layer comprises a first pattern (para 0180, lines 9-12) [407] (see Fig. 14C) and the third layer comprises a second pattern, wherein the first layer [418] (see third layer shown in Fig. 15A, para 0200, lines 1-3), the second layer, and the third layer overlap each other (first layer 407, second layer 413 and third layer 418 are all on top of one another shown in Fig. 15A).
   Yamaguchi et al. (Embodiment mode 4) does not disclose the third layer comprising a second pattern.
   Yamaguchi et al. (Embodiment mode 2) discloses the third layer comprising a second pattern (the third region 212 in Fig. 38B is processed into a bent serpentine shape; para 0107, lines 16-19).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the testing structure of Yamaguchi et al. (Embodiment mode 4) to (para 0107) to predictably allow for more mobility.
The Combination of Yamaguchi et al. (Embodiment 4) and Yamaguchi et al. (Embodiment 2) does not specifically disclose and testing the first layer and the third layer by another circuit.
  Doong et al. discloses testing the first layer and the third layer by another circuit (claim 1, lines 24-33).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamaguchi et al. (Embodiment 2) and Yamaguchi et al. (Embodiment 4) to include testing the first layer and the third layer by another circuit as taught by Doong et al. to predictably be able to make measurements simultaneously.  


With respect to claim 7, the combination of Yamaguchi et al. (Embodiment mode 4); Yamaguchi et al. (Embodiment mode 2) and Doong et al. of the testing method of claim 6, wherein the first pattern is a comb structure (see Yamaguchi et al. (Embodiment mode 4) para 0180, lines 9-12).

With respect to claim 8, the combination of Yamaguchi et al. (Embodiment mode 4); Yamaguchi et al. (Embodiment mode 2) and Doong et al. disclose the testing method of claim 6, wherein the third pattern is a serpentine structure (Yamaguchi et al. (Embodiment mode 2) the third region 212 in Fig. 38B is processed into a bent serpentine shape; para 0107, lines 16-19).

With respect to claim 9, the combination of Yamaguchi et al. (Embodiment mode 4); Yamaguchi et al. (Embodiment mode 2) and Doong et al. of the testing method of claim 6, wherein the second layer (see Yamaguchi et al. (Embodiment mode 4) second conductive layer 413 shown in Fig. 14C) is set [407] (see Yamaguchi et al. (Embodiment mode 4) Fig. 14C) and the third layer [418] (see Yamaguchi et al. (Embodiment mode 4) third layer shown in Fig. 15A, para 0200, lines 1-3) is set above the second layer (Yamaguchi et al. (Embodiment mode 4) second conductive layer 413 shown in Fig. 14C).

With respect to claim 10, the combination of Yamaguchi et al. (Embodiment mode 4); Yamaguchi et al. (Embodiment mode 2) and Doong et al. (U.S. Publication No. 2010/0156453 A1of The testing method of claim 6, wherein a parasitic capacitance of the second layer is tested by the CBCM testing circuit (see Doong et al. claim 1, lines 21-23), and at least one circuit property of the first layer and at least one circuit property of the third layer are tested by the another testing circuit (see Doong et al. claim 1, lines 24-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866